10/05/2022


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 22-0109


                                      DA 22-0109
                                   _________________

NETZER LAW OFFICE, P.C. and DONALD L.
NETZER,

             Plaintiffs and Appellants,


     v.                                                            ORDER
STATE OF MONTANA by and through AUSTIN
KNUDSEN in his official capacity as Attorney
General and LAURIE ESAU, Montana
Commissioner of Labor and Industry,

             Defendants and Appellees.
                                _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Olivia C. Rieger, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                  October 5 2022